Citation Nr: 1826675	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-39 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to June 1994. 

This matter is before the Board of Veterans' Appeals (Board) from a February 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to an increased rating for residuals of a herniated nucleus pulposus, L4-5 and L5-S1, radiculopathy of the right lower extremity and entitlement to a total disability rating based on individual unemployability have been raised by the record in an April 2018 filing, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity, with no evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a rating of greater than 50 percent for the service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code 9411.



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VCAA notice was given to the Veteran by letters of February and May 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c), (d) (2017).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4) (2017).  The evidence of record includes service treatment records, service personnel records, VA treatment records, private treatment records and statements of the Veteran.  The Veteran has identified no outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such outstanding evidence. 

The Veteran underwent VA examinations in January 2013, February 2015 and September 2016.  The examination reports are adequate for adjudicatory purposes.  See 38 C.F.R. § 3.159 (c)(4) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).


Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012). Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial ratings assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The Veteran's psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. 

Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   
Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows (See 38 C.F.R. § 4.130, Diagnostic Code 9411):

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Board notes that a February 2013 rating decision awarded the Veteran service connection for PTSD and assigned a 50 percent rating, effective October 30, 2012; the Veteran perfected an appeal as to this rating decision, for an increased rating.

The Board finds a 50 percent rating warranted for the pendency of the appeal period from October 2012.  While there has been some fluctuation in the symptoms of posttraumatic stress disorder, a material change in the overall severity of the disorder has not been demonstrated at any time during this rating period.

The Veteran underwent VA examinations for his service-connected PTSD in January 2013, February 2015 and September 2016.  The Board notes each of these examinations reflect the Veteran's lay statements and a thorough examination of the Veteran and accurately list symptoms the Veteran has exhibited throughout the appellate period.  

In the most recent examination conducted in September 2016, the Veteran's symptoms were noted as depressed mood, anxiety, suspiciousness, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was noted as being appropriately dressed and groomed; his psychomotor behavior was normal; his mood was euthymic and affect mood-congruent; his speech was normal in rate, tone and volume; there was no gross deficits in short or long-term memory evidenced; and his thought processes were coherent and goal-directed.  The Veteran reported no delusions, hallucinations or obsessions.  The examiner also noted medical treatment records note the Veteran was briefly put on the "elevated risk of suicide" list in late 2014; by June 2015 he was taken off the list and no longer considered at risk.  The examiner further noted the Veteran occasionally contends with angry and violent thoughts and passively thinks of suicide.  However, the examiner reported the Veteran has successfully controlled these thoughts and they do not stop him from functioning competently on his job or from enjoying a positive and supportive relationship with his new wife.  He and his wife go to movies, parks, museums and antiquing.  He enjoys woodworking on a daily basis.  When the Veteran briefly retired last year as a public works director- a position he held for 9 years- the mayor called and urgently requested that he return because the department was not functioning well without him.  See Compensation and Pension examination date August 29, 2016.

The Board notes after review of all the medical treatment records dated from 2012 to 2018, there is noted on at least two occasions the Veteran's thought of suicide.  However, there have been no attempts or a consistent pattern of these thoughts demonstrated by the Veteran's medical treatment records.  There are; however, numerous reports by the Veteran throughout the records of his denial of having any suicidal or homicidal ideations.  The Board has also considered the numerous statements on the Veteran's PTSD symptoms provided by the Veteran, his daughter, ex-wives, mother, brother, coworkers and mother in law.  The Veteran has maintained relationships throughout the appellate period with his mother, daughter, and coworkers and is currently married.  The Board acknowledges the Veteran's belief that his symptoms entitle him to a higher evaluation but the overwhelming competent medical evidence indicate that his symptoms more closely approximate a 50 percent rating.  

In regard to a 70 percent rating, the Veteran's symptoms were not manifested as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

There are indications of some depression and anxiety, as well as symptoms particularly of sleep disturbance, irritability, difficulty with concertation, and some difficulty with work and social relationships, demonstrated during the appeals period.  However, he has maintained a solid relationship with his wife and family, and enjoys time spent with them.  Further, he has sustained employment as a director of public works.  While it appears the Veteran is challenged by PTSD symptoms, the symptoms are not severe as to establish the inability to establish and maintain effective relationships. 

As the preponderance of the evidence is against the claim for a higher initial rating, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


